                      Case 1:20-cv-06083-JGK Document 12 Filed 12/14/20 Page 1 of 2




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                               MARK G. TOEWS
Corporation Counsel                              100 CHURCH STREET                             Assistant Corporation Counsel
                                                 NEW YORK, NY 10007                                      office: 212-356-0871




                                                                      December 11, 2020



        By ECF
        Hon. John G. Koeltl
        United States District Judge
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                               Re:     M.D.et al. v. NYC Dep’t of Educ.
                                       20 CV 6083 (JGL)
        Dear Judge Koeltl:

                        I am an Assistant Corporation Counsel in the Office of the Corporation Counsel,
        and I am assigned to represent the Defendant in the above referenced matter, wherein Plaintiff
        alleges an entitlement to attorney’s fees and costs after an administrative hearing brought
        pursuant to the Individuals with Disabilities in Education Act (IDEA). I write jointly with
        Plaintiff’s counsel, Adam Dayan, Esq., to respectfully request that the deadline to submit a Rule
        26 report be extended sine die as the parties respectfully submit that no discovery is necessary in
        this attorney’s fees case and because the parties are engaged in settlement negotiations. The Rule
        26 report is currently due to be submitted today, December 11, 2020 (see Dkt. # 10). I apologize
        for the last-minute nature of this request.

                        The parties are currently making best efforts to resolve the case through a
        negotiated settlement. Plaintiff’s counsel has submitted billing statements to my office and I have
        been in contact with the Comptroller’s office in order to obtain settlement authority. While I do
        not yet have authority to make an offer of settlement to Plaintiff, I am confident that I will be
        able to do so within two weeks. While this is obviously no guarantee that the matter will be
        resolved, the parties jointly make this request to allow for additional time to discuss settlement.
        The parties respectfully propose that they file a status letter within thirty (30) days to update the
        court regarding their progress in attempting to reach a resolution of this matter.
          Case 1:20-cv-06083-JGK Document 12 Filed 12/14/20 Page 2 of 2




               This is the parties’ first request for an extension of time to file the Rule 26 report.
This extension of time, if granted, would not affect any other deadlines. Thank you for your
consideration.

                                                              Respectfully yours,



                                                                    /s/
                                                              Mark G. Toews
                                                              Assistant Corporation Counsel



cc (via ECF):
Plaintiff’s counsel




         Application granted.

         SO ORDERED.
                                                /s/ John G. Koeltl
         New York, New York                       John G. Koeltl
         December 14, 2020                            U.S.D.J.




                                                -2-
